Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 3/3/2021 and IDS filed 2/9/2021 have been considered.  Claims 1-4, 8-9, 13-15, 17-18, 20 have been cancelled by applicant.  Claims 5-7, 10-12, 16, 19, 21-40 are currently pending.

Response to Arguments
Applicant’s arguments, see page 16, paragraph 2 of the Remarks, filed 3/3/2021, with respect to claims 16, 19, 39-40 have been fully considered and are persuasive in light of the amended claims 16, 19, 39-40.  As such, the 35 U.S.C. 112(b) rejection of claims 16, 19, 39-40 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a communication system for performing a communication via a radio relay apparatus located in an upper airspace,
“wherein, in each of the plurality of forward links for transmitting a signal to the radio relay apparatus via the plurality of gateway stations, each of the plurality of gateway stations:

shifts a transmission timing of the signal by the calculated offset” in combination with other recited elements in claim 1.

The present application also relates to a communication system for performing a communication via a radio relay apparatus located in an upper airspace,
“wherein, in each of the plurality of forward links for transmitting a signal to the radio relay apparatus via the plurality of gateway stations, the base station:
calculates an offset according to both delay times of a transmission delay time between the base station and the gateway station and a propagation delay time between the gateway station and the radio relay apparatus, based on the current position information of each of the radio relay apparatus, the gateway stations and the base station which is acquired from the management apparatus; and
shifts a transmission timing of the signal by the calculated offset” in combination with other recited elements in claim 6.


“wherein, in each of the plurality of forward links for transmitting a signal to the radio relay apparatus via the plurality of gateway stations, each of the plurality of gateway stations:
calculates an offset according to a propagation delay time between the gateway station and the radio relay apparatus, based on the current position information of each of the radio relay apparatus, the gateway stations and the base station which is acquired from the management apparatus; and
shifts a transmission timing of the signal by the calculated offset, and wherein, in each of the plurality of forward links, the base station:
calculates an offset according to a transmission delay time between the base station and the gateway station, based on the current position information of each of the radio relay apparatus, the gateway stations and the base station which is acquired from the management apparatus; and
shifts a transmission timing of the signal by the calculated offset” in combination with other recited elements in claim 7.

The present application also relates to a method of operating a gateway station that is one of a plurality of gateway stations disposed at a plurality of locations geographically separated from 
“the gateway station performing simultaneous transmissions/receptions of signals in cooperation with other gateway stations other than the own station among the plurality of gateway stations, or transmissions/receptions of signals accompanied by a switching with the other gateway stations, with the radio relay apparatus, in a forward link for transmitting a signal to the radio relay apparatus or in a reverse link for receiving a signal from the radio relay apparatus, the gateway station:
calculating an offset according to both delay times of a transmission delay time between the base station and the own gateway station and a propagation delay time between the own gateway station and the radio relay apparatus, based on the current position information of each of the radio relay apparatus, the own gateway station and the base station connected to the own gateway station which is acquired from a management apparatus; and
shifting a transmission timing of the signal of the forward link or a reception timing of the signal of the reverse link by the calculated offset” in combination with other recited elements in claim 16.

The present application also relates to a method of operating a base station connected to a plurality of gateway stations, the plurality of gateway stations being disposed at a plurality of locations geographically separated from each other on a ground or on a sea so as to form radio 
“the base station 
in each of a plurality of forward links for transmitting signals to the radio relay apparatus via the plurality of gateway stations or in each of a plurality of reverse links for receiving signals from the radio relay apparatus via the plurality of gateway stations, the base station:
calculating an offset according to both delay times of a transmission delay time between the own base station and the gateway station and a propagation delay time between the gateway station and the radio relay apparatus, based on the current position information of each of the radio relay apparatus, the gateway stations and the own base station which is acquired from a management apparatus; and
shifting a transmission timing of the signal of the forward link or a reception timing of the signal of the reverse link by the calculated offset” in combination with other recited elements in claim 19.

	A first prior art, Fang et al. (US Patent 8,274,947 B1), teaches a wireless communication system and method for providing timing reference from acquired communication signals of adjacent relay stations and synchronizing a base station to a network based on such timing 
	A second prior art, Salkini et al. (US Publication 2007/0042772 A1), teaches an airspace wireless communication system and method for determining the location of a mobile station based on the round trip propagation delay of a signal transmitted between the mobile station and a first base station and the round-trip propagation delay of a signal transmitted between the mobile station and a second base station.
	 The above prior arts, Fang and Salkini, when either taken alone or in combination, fail to teach, suggest or make obvious the aforementioned claim features of the amended base claims above, which renders the claims of the instant application allowable.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471